           Case 2:20-cv-02032-PKH Document 19-1                Filed 07/13/20 Page 1 of 1 PageID #: 86
2 AO 136 (Rev. 9/98) Certificate of Good Standing



                                       UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MISSOURI

                                                                         CERTIFICATE OF
                                                                         GOOD STANDING




      I,                        GREGORY J. LINHARES                           , Clerk of this Court,

      certify that Lawana Sue Wichmann , Bar # 53999MO                                                   ,

                             was duly admitted to practice in this Court on

      August 7, 2015                                               , and is in good standing
                                          DATE


                                       as a member of the Bar of this Court.

      Dated at St. Louis, Missouri                                        on May 13, 2020                    .
                                                    LOCATION                             DATE




                                                                /s/ Elizabeth A. Kirkland
                                 CLERK                                       DEPUTY CLERK
